NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                   is not citable as precedent. It is a public record.


    United States Court of Appeals for the Federal Circuit


                                       05-5103

                                 ELAINE LEONARDO,

                                                            Plaintiff-Appellant,


                                           v.


                                  UNITED STATES,

                                                            Defendant-Appellee.


                           __________________________

                           DECIDED: January 11, 2006
                           __________________________


Before NEWMAN, LOURIE, and SCHALL, Circuit Judges.

PER CURIAM.

                                        DECISION

      Elaine Leonardo appeals the final decision of the United States Court of Federal

Claims in her suit against the United States government for breach of a bailment

contract. In its decision, which followed a trial, the court held that Ms. Leonardo had

failed to establish the existence of a contract with the government. Leonardo v. United

States, 63 Fed. Cl. 552, 554 & 579 (2005). In addition, the court found that, even

assuming the existence of a bailment contract, Ms. Leonardo had failed to establish that
the government was legally responsible for causing the loss of her property and

therefore breached the contract.      Id. at 579.    The court therefore ordered entry of

judgment in favor of the government and dismissal of Ms. Leonardo’s complaint. We

affirm.

                                      DISCUSSION

                                            I.

          Ms. Leonardo is a professional artist. Following the exhibition of some of her

work at the American Cultural Center in Brussels, Belgium, in November of 1990, Jan

Van Kerkhove, an employee of the facility, agreed to retain the artwork in storage at the

Center.     Approximately six years later, in December of 1996, a bulldozer operator

performing renovations for the Cultural Center’s landlord destroyed the artwork while

demolishing the portion of the building where it was stored.

          In November of 2001, Ms. Leonardo filed suit in the Court of Federal Claims. In

her suit, she alleged that she entered into a bailment contract with the government

relating to her artwork and that the government breached the contract when it

negligently allowed the artwork to be destroyed. Following a one-day trial, the Court of

Federal Claims issued a lengthy decision in which it thoroughly considered the parties’

contentions and the issues in the case. Leonardo, 63 Fed. Cl. 552. As noted above,

the court held that Ms. Leonardo had failed to establish the existence of a bailment

contract with the government. Id. at 579. On that point, the court found that, although

Mr. Kerkhove did agree to retain Ms. Leonardo’s artwork in storage, he did not have

either express or implied authority to enter into contracts on behalf of the government

without the approval of his supervisor, Mary Ann Ignatius. Id. at 557-59. Critically, the




05-5103                                          2
court determined that Ms. Leonardo failed to carry her burden of establishing that Ms.

Ignatius or any other individual with contracting authority ratified her agreement with Mr.

Kerkhove. Id. at 560-70. As noted above, the court also found that, even assuming the

existence of a bailment contract, Ms. Leonardo had failed to carry her burden of

establishing that the government was legally responsible for causing the loss of her

artwork. Id. at 570-79.

                                            II.

       We have jurisdiction over Ms. Leonardo’s appeal pursuant to 28 U.S.C.

§ 1295(a)(3). Following a trial, we review the factual findings of the Court of Federal

Claims for clear error and its legal conclusions de novo. Am. Pelagic Fishing Co., L.P.

v. United States, 379 F.3d 1363, 1371 (Fed. Cir. 2004). On appeal, Ms. Leonardo

broadly, but without specific citation to relevant errors in law or fact, attacks the decision

of the Court of Federal Claims. She simply argues that the court erred because she

had a bailment contract with the government and that her artwork was negligently or

intentionally destroyed or stolen, breaching that contract.

       Contrary to Ms. Leonardo’s assertions, we see no error in the decision of the

Court of Federal Claims that Ms. Leonardo failed to establish the existence of a

bailment contract with the government relating to the storage of her artwork at the

Cultural Center.      After a trial, the Court of Federal Claims made credibility

determinations and factual findings. The court found that Ms. Leonardo was not a

credible witness on the issue of ratification, and that there was no other evidence to

support her assertion that Ms. Ignatius or any other individual with contracting authority




05-5103                                       3
ratified any agreement with Mr. Kerkhove. Ms. Leonardo has not provided us with any

basis for disturbing the court’s factual findings.

       Neither is the decision of the Court of Federal Claims tainted by legal error. As

this court recognized in Harbert/Lummus Agrifuels Projects v. United States, ratification

must be based on a demonstrated acceptance of a contract. 142 F.3d 1429, 1433-34

(Fed. Cir. 1998) (finding that even if the government officer did have the authority to

enter into a contract, it did not ratify the contract because there was no acceptance of

the contract). Based on the facts of this case, there was no such ratification of any

contract between Ms. Leonardo and Mr. Kerkhove.

       Because the Court of Federal Claims did not err in ruling that Ms. Leonardo failed

to establish the existence of a bailment contract with the government, it is not necessary

for us to address the issue of whether the government was legally responsible for the

loss of Ms. Leonardo’s artwork.

       For the foregoing reasons, the decision of the Court of Federal Claims is

affirmed.

       Each party shall bear its own costs.




05-5103                                       4